  Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 1 of 63 PageID #: 1



                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF DELAWARE

 TEVA PHARMACEUTICALS                                )
 INTERNATIONAL GMBH, CEPHALON,                       )
 INC., and EAGLE PHARMACEUTICALS,                    )
 INC.,                                               )
                                                     )
                    Plaintiffs,                      )
                                                     )
         v.                                          ) C.A. No.
                                                     )
 LUPIN, LTD. and LUPIN                               )
 PHARMACEUTICALS, INC.,                              )
              Defendants.                            )
                                                     )

                                            COMPLAINT

               Plaintiffs Teva Pharmaceuticals International GmbH (“Teva Pharmaceuticals”),

Cephalon, Inc. (“Cephalon,” and collectively with Teva Pharmaceuticals, “Teva”), and Eagle

Pharmaceuticals, Inc. (“Eagle”) (collectively “Plaintiffs”), by their attorneys, for their Complaint,

allege as follows:

               1.         This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C., and for a declaratory judgment of patent infringement under 28 U.S.C. §§ 2201

and 2202 and the patent laws of the United States, 35 U.S.C., that arises out of Lupin Ltd’s

submission of Abbreviated New Drug Application (“ANDA”) No. 212412 (“Lupin’s ANDA”) to

the U.S. Food and Drug Administration (“FDA”) seeking approval to commercially manufacture,

use, offer for sale, sell, and/or import a generic version of BENDEKA® (bendamustine

hydrochloride) Injection, 100 mg/4 mL (25 mg/mL) (“BENDEKA®”), prior to the expiration of

U.S. Patent Nos. 8,609,707 (the “’707 patent”); 9,265,831 (the “’831 patent”); 9,572,796 (the

“’796 patent”); 9,572,797 (the “’797 patent”); 9,034,908 (the “’908 patent”); 9,144,568 (the “’568




                                                    1
  Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 2 of 63 PageID #: 2



patent”); 9,572,887 (the “’887 patent”); 9,597,397 (the “’397 patent”); 9,597,398 (the “’398

patent”); 9,597,399 (the “’399 patent”); 9,000,021 (the “’021 patent”); 9,579,384 (the “’384

patent”), 10,010,533 (the “’533 patent”); and 10,052,385 (the “’385 patent”) (collectively, the

“Orange Book Patents”).

                                            PARTIES

               2.      Plaintiff Teva Pharmaceuticals is a limited liability company organized and

existing under the laws of Switzerland, having its corporate offices and principal place of business

at Schlüsselstrasse 12, Jona (SG) 8645, Switzerland.

               3.      Plaintiff Cephalon is a corporation organized and existing under the laws of

Delaware, having its corporate offices and principal place of business at 41 Moores Road, Frazer,

Pennsylvania 19355.

               4.      Plaintiff Eagle is a corporation organized and existing under the laws of

Delaware, having its corporate offices and principal place of business at 50 Tice Boulevard, Suite

315, Woodcliff Lake, New Jersey 07677.

               5.      On information and belief, Defendant Lupin Ltd. is a company organized

and existing under the laws of the Republic of India having its principal place of business at B/4

Laxmi Towers, Bandra Kurla Complex Bandra (E), Mumbai 400051, Republic of India. On

information and belief, Lupin Ltd. is in the business of, among other things, manufacturing and

selling generic versions of pharmaceutical drug products through various operating subsidiaries,

including Lupin Pharmaceuticals, Inc.

               6.      On information and belief, Defendant Lupin Pharmaceuticals, Inc. is a

corporation organized and existing under the laws of Delaware, with a principle place of business

at Harborplace Tower, 111 South Calvert Street, 21st Floor, Baltimore, Maryland 21202. On




                                                 2
  Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 3 of 63 PageID #: 3



information and belief, Lupin Pharmaceuticals, Inc. is a wholly owned subsidiary of Lupin Ltd.

On information and belief, Lupin Pharmaceuticals, Inc. is in the business of, among other things,

manufacturing and selling generic versions of branded pharmaceutical drugs in the United States.

               7.      On information and belief, Lupin Ltd. and Lupin Pharmaceuticals, Inc.

(collectively, “Lupin”) acted in concert to prepare and submit Lupin’s ANDA to the FDA.

               8.      On information and belief, Lupin Ltd. and Lupin Pharmaceuticals, Inc.

know and intend that upon approval of Lupin’s ANDA, Lupin will manufacture, market, sell, and

distribute Lupin’s ANDA Product throughout the United States, including in Delaware. On

information and belief, Lupin Ltd. and Lupin Pharmaceuticals, Inc. are agents of each other and/or

operate in concert as integrated parts of the same business group, including with respect to Lupin’s

ANDA Product, and enter into agreements that are nearer than arm’s length. On information and

belief, Lupin Ltd. and Lupin Pharmaceuticals, Inc. participated, assisted, and cooperated in

carrying out the acts complained of herein.

               9.      On information and belief, following any FDA approval of Lupin’s ANDA,

Lupin Ltd. and Lupin Pharmaceuticals, Inc. will act in concert to distribute and sell Lupin’s ANDA

Product throughout the United States, including within Delaware.

                                JURISDICTION AND VENUE

               10.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

               11.     Based on the facts and causes alleged herein, and for additional reasons to

be further developed through discovery if necessary, this Court has personal jurisdiction over

Lupin Ltd. and Lupin Pharmaceuticals, Inc.




                                                 3
  Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 4 of 63 PageID #: 4



               12.     This Court has personal jurisdiction over Lupin Ltd. because, among other

things, Lupin Ltd. itself and through its wholly owned subsidiary Lupin Pharmaceuticals, Inc., has

purposefully availed itself of the benefits and protections of Delaware's laws such that it should

reasonably anticipate being haled into court here. On information and belief, Lupin Ltd., itself and

through its wholly owned subsidiary Lupin Pharmaceuticals, Inc., develops, manufactures,

imports, markets, offers to sell, and/or sells generic drugs throughout the United States, including

in Delaware, and therefore transacts business within Delaware relating to Plaintiffs’ claims, and/or

has engaged in systematic and continuous business contacts within Delaware. In addition, this

Court has personal jurisdiction over Lupin Ltd. because, on information and belief, Lupin Ltd.

controls and dominates Lupin Pharmaceuticals, Inc. and therefore the activities of Lupin

Pharmaceuticals, Inc. in this jurisdiction are attributed to Lupin Ltd.

               13.     This Court has personal jurisdiction over Lupin Pharmaceuticals, Inc.

because, among other things, it has purposely availed itself of the benefits and protections of

Delaware’s laws such that it should reasonably anticipate being haled into court here. Lupin

Pharmaceuticals, Inc. is a corporation organized and existing under the laws of Delaware, is

qualified to do business in Delaware, and has appointed a registered agent for service of process

in Delaware. Therefore, Lupin Pharmaceuticals, Inc. has consented to general jurisdiction in

Delaware. In addition, on information and belief, Lupin Pharma develops, manufactures, imports,

markets, offers to sell, and/or sells generic drugs throughout the United States, including in, and

therefore transacts business within Delaware relating to Plaintiffs’ claims, and/or has engaged in

systematic and continuous business contacts within Delaware.

               14.     In addition, this Court also has personal jurisdiction over Lupin Ltd. and

Lupin Pharmaceuticals, Inc. because, among other things, on information and belief: (1) Lupin




                                                  4
   Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 5 of 63 PageID #: 5



Ltd. filed Lupin’s ANDA for the purpose of seeking approval to engage in the commercial

manufacture, use, offer for sale, sale, and/or importation of the generic product described in

Lupin’s ANDA in the United States, including in Delaware; and (2) Lupin Ltd. and Lupin

Pharmaceuticals, Inc. will market, distribute, offer for sale, and/or sell the generic product

described in Lupin’s ANDA in the United States, including in Delaware, upon approval of Lupin’s

ANDA and will derive substantial revenue from the use or consumption of the generic product

described in Lupin’s ANDA in Delaware. See Acorda Therapeutics Inc. v. Lupin Pharm. Inc., 817

F.3d 755, 763 (Fed. Cir. 2016). On information and belief, if Lupin’s ANDA is approved, the

generic product described in Lupin’s ANDA would, among other things, be marketed, distributed,

offered for sale, and/or sold in Delaware; prescribed by physicians practicing in Delaware;

dispensed by pharmacies located within Delaware; and/or used by patients in Delaware, all of

which would have a substantial effect on Delaware.

                   15.   In addition, this Court has personal jurisdiction over Lupin Ltd. and Lupin

Pharmaceuticals, Inc. because they have committed, aided, abetted, induced, contributed to, or

participated in the commission of the tortious act of patent infringement that has led and/or will

lead to foreseeable harm and injury to Cephalon and Eagle, both Delaware corporations.

                   16.   In addition, this Court has personal jurisdiction over Lupin Ltd. and Lupin

Pharmaceuticals, Inc. because they regularly engage in patent litigation concerning Lupin’s ANDA

Products in this District, do not contest personal jurisdiction in this District, and have purposefully

availed themselves of the rights and benefits of this Court by asserting claims and/or counterclaims

in this court. 1



        1See, e.g., Merck Sharp & Dohme Corp. v. Lupin Ltd., C.A. No. 19-357-RGA (D. Del.
Apr. 22, 2019) (Lupin Ltd.), D.I. 12; Genentech, Inc. v. Lupin Ltd., C.A. No. 1-110-RGA (D.
Del. Mar. 15, 2019) (Lupin Ltd.), D.I. 10; Genentech, Inc. v. Lupin Ltd., C.A. No. 1-109-RGA

                                                  5
   Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 6 of 63 PageID #: 6



                17.     For the above reasons, it would not be unfair or unreasonable for Lupin Ltd.

or Lupin Pharmaceuticals, Inc. to litigate this action in this District, and the Court has personal

jurisdiction over Lupin Ltd. and Pharmaceuticals, Inc. here.

                                               VENUE

                18.     Plaintiffs incorporate each of the proceeding paragraphs 1–17 as if fully set

forth herein.

                19.     Venue is proper in this District under 28 U.S.C. § 1391 with respect to

Lupin Ltd. at least because, on information and belief, Lupin Ltd. is a foreign corporation that may

be sued in any judicial district in which it is subject to the court’s personal jurisdiction.

                20.     Venue is proper in this District under 28 U.S.C. § 1400(b) with respect to

Lupin Pharmaceuticals, Inc. at least because, Lupin Pharmaceuticals, Inc. is a corporation

organized and existing under the laws of Delaware and is subject to personal jurisdiction in this

District.

                                          BACKGROUND

                21.     BENDEKA®, which contains bendamustine hydrochloride, is an alkylating

drug that is indicated for the treatment of patients with chronic lymphocytic leukemia, as well as



(D. Del. Mar. 15, 2019), D.I. 10 (Lupin Ltd.); Keryx Biopharmaceuticals, Inc. v. Lupin Ltd., C.A.
No. 18-1968-LPS (D. Del. Feb. 12, 2019) (Lupin Ltd.); D.I. 11; Boehringer Ingelheim Pharm.
Inc. v. Lupin Ltd., C.A. No. 18-1690 (D. Del. Feb. 1, 2019) (Lupin Ltd.), D.I. 14; Anacor
Pharm., Inc. v. Lupin Ltd., C.A. No. 18-1606-RGA (D. Del. Nov. 8, 2018), D.I. 16 (Lupin Ltd.);
H. Lundbeck A/S v. Lupin Ltd., C.A. No. 18-777-LPS (D. Del. Jun. 12, 2018), D.I 11 (Lupin
Ltd.); Bial-Portela & CA S.A. v. Lupin Ltd., C.A. No. 18-312-VAC-MPT (D. Del. Apr. 18, 2018)
(Lupin Ltd.), D.I. 8; Bayer Intellectual Prop. GmbH v. Lupin Ltd., C.A. No. 17-1047-RGA (D.
Del. Aug. 22, 2017), D.I. 9 (Lupin Ltd. and Lupin Pharma); ViiV Healthcare Co. v. Lupin Ltd.,
C.A. No. 17-1576-VAC-CJB (D. Del. Dec. 19, 2017), D.I. 17 (Lupin Ltd. and Lupin Pharma);
Astellas Pharma Inc. v. Lupin Ltd., C.A. No. 16-908-JFB-CJB (D. Del. Jan. 17, 2017), D.I. 20;
(Lupin Ltd. and Lupin Pharma); Arena Pharm., Inc. v. Lupin Ltd., C.A. No. 16-887-RGA (D.
Del. Jan. 11, 2017) (Lupin Ltd. and Lupin Pharma), D.I. 12.


                                                   6
  Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 7 of 63 PageID #: 7



for the treatment of patients with indolent B-cell non-Hodgkin lymphoma that has progressed

during or within six months of treatment with rituximab or a rituximab-containing regimen.

               22.     Eagle is the holder of NDA No. 208194 for BENDEKA®, which has been

approved by the FDA.

               23.     The ’707 patent, entitled “Formulations of Bendamustine” (Exhibit A

hereto), was duly and legally issued on December 17, 2013. Eagle Pharmaceuticals, Inc. is the

owner and assignee of the ’707 patent, subject to the exclusive license referenced herein. The ’707

patent has been listed in connection with BENDEKA® in the Orange Book.

               24.     The ’831 patent, entitled “Formulations of Bendamustine” (Exhibit B

hereto), was duly and legally issued on February 23, 2016. Eagle Pharmaceuticals, Inc. is the

owner and assignee of the ’831 patent, subject to the exclusive license referenced herein. The ’831

patent has been listed in connection with BENDEKA® in the Orange Book.

               25.     The ’796 patent, entitled “Formulations of Bendamustine” (Exhibit C

hereto), was duly and legally issued on February 21, 2017. Eagle Pharmaceuticals, Inc. is the

owner and assignee of the ’796 patent, subject to the exclusive license referenced herein. The ’796

patent has been listed in connection with BENDEKA® in the Orange Book.

               26.     The ’797 patent, entitled “Formulations of Bendamustine” (Exhibit D

hereto), was duly and legally issued on February 21, 2017. Eagle Pharmaceuticals, Inc. is the

owner and assignee of the ’797 patent, subject to the exclusive license referenced herein. The ’797

patent has been listed in connection with BENDEKA® in the Orange Book.

               27.     The ’908 patent, entitled “Formulations of Bendamustine” (Exhibit E

hereto), was duly and legally issued on May 19, 2015. Eagle Pharmaceuticals, Inc. is the owner




                                                7
  Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 8 of 63 PageID #: 8



and assignee of the ’908 patent, subject to the exclusive license referenced herein. The ’908 patent

has been listed in connection with BENDEKA® in the Orange Book.

               28.     The ’568 patent, entitled “Formulations of Bendamustine” (Exhibit F

hereto), was duly and legally issued on September 29, 2015. Eagle Pharmaceuticals, Inc. is the

owner and assignee of the ’568 patent, subject to the exclusive license referenced herein. The ’568

patent has been listed in connection with BENDEKA® in the Orange Book.

               29.     The ’887 patent, entitled “Formulations of Bendamustine” (Exhibit G

hereto), was duly and legally issued on February 21, 2017. Eagle Pharmaceuticals, Inc. is the

owner and assignee of the ’887 patent, subject to the exclusive license referenced herein. The ’887

patent has been listed in connection with BENDEKA® in the Orange Book.

               30.     The ’397 patent, entitled “Formulations of Bendamustine” (Exhibit H

hereto), was duly and legally issued on March 21, 2017. Eagle Pharmaceuticals, Inc. is the owner

and assignee of the ’397 patent, subject to the exclusive license referenced herein. The ’397 patent

has been listed in connection with BENDEKA® in the Orange Book.

               31.     The ’398 patent, entitled “Formulations of Bendamustine” (Exhibit I

hereto), was duly and legally issued on March 21, 2017. Eagle Pharmaceuticals, Inc. is the owner

and assignee of the ’398 patent, subject to the exclusive license referenced herein. The ’398 patent

has been listed in connection with BENDEKA® in the Orange Book.

               32.     The ’399 patent, entitled “Formulations of Bendamustine” (Exhibit J

hereto), was duly and legally issued on March 21, 2017. Eagle Pharmaceuticals, Inc. is the owner

and assignee of the ’399 patent, subject to the exclusive license referenced herein. The ’399 patent

has been listed in connection with BENDEKA® in the Orange Book.




                                                 8
  Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 9 of 63 PageID #: 9



               33.     The ’021 patent, entitled “Method of Treating Bendamustine-Responsive

Conditions in Patients Requiring Reduced Volumes for Administration” (Exhibit K hereto), was

duly and legally issued on April 7, 2015. Eagle Pharmaceuticals, Inc. is the owner and assignee

of the ’021 patent, subject to the exclusive license referenced herein. The ’021 patent has been

listed in connection with BENDEKA® in the Orange Book.

               34.     The ’384 patent, entitled “Method of Treating Bendamustine-Responsive

Conditions in Patients Requiring Reduced Volumes for Administration” (Exhibit L hereto), was

duly and legally issued on February 28, 2017. Eagle Pharmaceuticals, Inc. is the owner and

assignee of the ’384 patent, subject to the exclusive license referenced herein. The ’384 patent has

been listed in connection with BENDEKA® in the Orange Book.

               35.     The ’533 patent, entitled “Formulations of Bendamustine” (Exhibit M

hereto), was duly and legally issued on July 3, 2018. Eagle Pharmaceuticals, Inc. is the owner and

assignee of the ’533 patent, subject to the exclusive license referenced herein. The ’533 patent has

been listed in connection with BENDEKA® in the Orange Book.

               36.     The ’385 patent, entitled “Formulations of Bendamustine” (Exhibit N

hereto), was duly and legally issued on August 21, 2018. Eagle Pharmaceuticals, Inc. is the owner

and assignee of the ’385 patent, subject to the exclusive license referenced herein. The ’385 patent

has been listed in connection with BENDEKA® in the Orange Book.

               37.     On or around February 13, 2015, Cephalon executed an exclusive license

(the “Eagle license”) to, among other things, the ’707 patent, U.S. Patent Application No.

14/031,879 (which later issued as the ’831 patent); U.S. Patent Application No. 13/838,090 (which

later issued as the ’908 patent), U.S. Patent Application No. 13/838,267 (which later issued as the

’021 patent), and all patent rights claiming priority to those patents or patent applications (which




                                                 9
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 10 of 63 PageID #: 10



include the ’796, ’797, ’568, ’887, ’397, ’398, ’399, ’384, ’533, and ’385 patents), for the

commercialization of Eagle’s bendamustine hydrochloride rapid infusion product, EP-3102, which

became BENDEKA®. The Eagle license provides Cephalon the right to sue for infringement of

the licensed patents in the event of, among other things, the filing of an ANDA that makes

reference to BENDEKA® and seeks approval before expiry of a licensed patent.

               38.    On or around October 14, 2015, Cephalon assigned its rights in the Eagle

license to Teva Pharmaceuticals.

                                INFRINGEMENT BY LUPIN

               39.    By letter dated May 21, 2019 (“Lupin’s Notice Letter”), Lupin notified

Eagle that Lupin had filed a Paragraph IV Certification pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV) with respect to the Orange Book Patents and that Lupin was seeking

approval from the FDA to engage in the commercial manufacture, use, offer for sale, sale, and/or

importation of Lupin’s ANDA Product prior to the expiration of the Orange Book Patents. On

information and belief, Lupin’s ANDA contains a Paragraph IV Certification asserting that Orange

Book Patents will not be infringed by the manufacture, use, offer for sale, sale, or importation of

Lupin’s ANDA Product, or alternatively, that the Orange Book Patents are invalid.

               40.    The purpose of Lupin’s submission of Lupin’s ANDA was to obtain

approval under the Federal Food, Drug and Cosmetic Act to engage in the commercial

manufacture, use, offer for sale, sale, and/or importation of Lupin’s ANDA Product prior to the

expiration of the Orange Book Patents.

               41.    In Lupin’s Notice Letter, Lupin stated that the active ingredient of Lupin’s

ANDA Product is bendamustine hydrochloride.




                                                10
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 11 of 63 PageID #: 11



               42.     In Lupin’s Notice Letter, Lupin stated that the proposed dosage strength of

Lupin’s ANDA Product is 25 mg/mL.

               43.     On information and belief, Lupin’s ANDA Product contains propylene

glycol, polyethylene glycol, and monothioglycerol in the same or equivalent amounts as

BENDEKA®.

               44.     On information and belief, the proposed labeling for Lupin’s ANDA

Product recommends, instructs, and/or promotes administration to patients with chronic

lymphocytic leukemia.

               45.     On information and belief, the proposed labeling for Lupin’s ANDA

Product recommends, instructs, and/or promotes administration to patients with indolent B-cell

non-Hodgkin lymphoma.

               46.     On information and belief, the proposed labeling for Lupin’s ANDA

Product recommends, instructs, and/or promotes the administration of Lupin’s ANDA Product in

a volume of about 50 mL or less over a time period of 10-minutes or less.

               47.     In an exchange of correspondence, counsel for Teva and counsel for Lupin

discussed the terms of Teva’s Request for Confidential Access. The parties did not agree on terms

under which Teva could review, inter alia, Lupin’s ANDA and certain portions of the Drug Master

File referred to therein, and Lupin refused to produce other internal documents and data relevant

to infringement.

               48.     This action is being commenced before the expiration of forty-five days

from the date of the receipt of Lupin’s Notice Letter.

                        COUNT I – INFRINGEMENT BY LUPIN
               OF U.S. PATENT NO. 8,609,707 UNDER 35 U.S.C. § 271(e)(2)




                                                11
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 12 of 63 PageID #: 12



                49.    Plaintiffs incorporate each of the preceding paragraphs 1–48 as if fully set

forth herein.

                50.    Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’707 patent was an act of infringement of the ’707

patent under 35 U.S.C. § 271(e)(2)(A).

                51.    In its Notice Letter, Lupin did not contest that at least some claims of the

’707 patent, including claim 1, cover Lupin’s ANDA Product.

                52.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’707 patent, either literally or under the doctrine of equivalents.

                53.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

                54.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’707 patent.

                55.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’707 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                56.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’707 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On




                                                 12
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 13 of 63 PageID #: 13



information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’707

patent after approval of Lupin’s ANDA.

                57.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’707 patent, active inducement of infringement of the ’707 patent, and

contribution to the infringement by others of the ’707 patent.

                58.    On information and belief, Lupin has acted with full knowledge of the ’707

patent and without a reasonable basis for believing that it would not be liable for infringing the

’707 patent, actively inducing infringement of the ’707 patent, and contributing to the infringement

by others of the ’707 patent.

                59.    Unless Lupin is enjoined from infringing the ’707 patent, actively inducing

infringement of the ’707 patent, and contributing to the infringement by others of the ’707 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                         COUNT II – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,265,831 UNDER 35 U.S.C. § 271(e)(2)

                60.    Plaintiffs incorporate each of the preceding paragraphs 1–59 as if fully set

forth herein.

                61.    Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’831 patent was an act of infringement of the ’831

patent under 35 U.S.C. § 271(e)(2)(A).

                62.    In its Notice Letter, Lupin did not contest that at least some claims of the

’831 patent, including claim 1, cover Lupin’s ANDA Product.




                                                13
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 14 of 63 PageID #: 14



               63.     On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’831 patent, either literally or under the doctrine of equivalents.

               64.     On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               65.     On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’831 patent.

               66.     On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’831 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               67.     On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’831 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’831

patent after approval of Lupin’s ANDA.

               68.     The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’831 patent, active inducement of infringement of the ’831 patent, and

contribution to the infringement by others of the ’831 patent.

               69.     On information and belief, Lupin has acted with full knowledge of the ’831

patent and without a reasonable basis for believing that it would not be liable for infringing the




                                                 14
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 15 of 63 PageID #: 15



’831 patent, actively inducing infringement of the ’831 patent, and contributing to the infringement

by others of the ’831 patent.

                70.    Unless Lupin is enjoined from infringing the ’831 patent, actively inducing

infringement of the ’831 patent, and contributing to the infringement by others of the ’831 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT III – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,572,796 UNDER 35 U.S.C. § 271(e)(2)

                71.    Plaintiffs incorporate each of the preceding paragraphs 1–70 as if fully set

forth herein.

                72.    Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’796 patent was an act of infringement of the ’796

patent under 35 U.S.C. § 271(e)(2)(A).

                73.    In its Notice Letter, Lupin did not contest that at least some claims of the

’796 patent, including claim 1, cover Lupin’s ANDA Product.

                74.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’796 patent, either literally or under the doctrine of equivalents.

                75.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

                76.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’796 patent.



                                                 15
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 16 of 63 PageID #: 16



                77.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’796 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                78.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’796 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’796

patent after approval of Lupin’s ANDA.

                79.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’796 patent, active inducement of infringement of the ’796 patent, and

contribution to the infringement by others of the ’796 patent.

                80.    On information and belief, Lupin has acted with full knowledge of the ’796

patent and without a reasonable basis for believing that it would not be liable for infringing the

’796 patent, actively inducing infringement of the ’796 patent, and contributing to the infringement

by others of the ’796 patent.

                81.    Unless Lupin is enjoined from infringing the ’796 patent, actively inducing

infringement of the ’796 patent, and contributing to the infringement by others of the ’796 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT IV – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,572,797 UNDER 35 U.S.C. § 271(e)(2)

                82.    Plaintiffs incorporate each of the preceding paragraphs 1–81 as if fully set

forth herein.

                83.    Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s



                                                16
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 17 of 63 PageID #: 17



ANDA Product prior to the expiration of the ’797 patent was an act of infringement of the ’797

patent under 35 U.S.C. § 271(e)(2)(A).

               84.     In its Notice Letter, Lupin did not contest that at least some claims of the

’797 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

               85.     On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’797 patent, either literally or under the doctrine of equivalents.

               86.     On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               87.     On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’797 patent.

               88.     On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’797 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               89.     On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’797 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’797

patent after approval of Lupin’s ANDA.




                                                 17
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 18 of 63 PageID #: 18



                90.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’797 patent, active inducement of infringement of the ’797 patent, and

contribution to the infringement by others of the ’797 patent.

                91.    On information and belief, Lupin has acted with full knowledge of the ’797

patent and without a reasonable basis for believing that it would not be liable for infringing the

’797 patent, actively inducing infringement of the ’797 patent, and contributing to the infringement

by others of the ’797 patent.

                92.    Unless Lupin is enjoined from infringing the ’797 patent, actively inducing

infringement of the ’797 patent, and contributing to the infringement by others of the ’797 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                         COUNT V – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,034,908 UNDER 35 U.S.C. § 271(e)(2)

                93.    Plaintiffs incorporate each of the preceding paragraphs 1–92 as if fully set

forth herein.

                94.    Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’908 patent was an act of infringement of the ’908

patent under 35 U.S.C. § 271(e)(2)(A).

                95.    In its Notice Letter, Lupin did not contest that at least some claims of the

’908 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                96.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’908 patent, either literally or under the doctrine of equivalents.



                                                 18
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 19 of 63 PageID #: 19



               97.     On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               98.     On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’908 patent.

               99.     On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’908 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               100.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’908 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’908

patent after approval of Lupin’s ANDA.

               101.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’908 patent, active inducement of infringement of the ’908 patent, and

contribution to the infringement by others of the ’908 patent.

               102.    On information and belief, Lupin has acted with full knowledge of the ’908

patent and without a reasonable basis for believing that it would not be liable for infringing the

’908 patent, actively inducing infringement of the ’908 patent, and contributing to the infringement

by others of the ’908 patent.




                                                19
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 20 of 63 PageID #: 20



                103.   Unless Lupin is enjoined from infringing the ’908 patent, actively inducing

infringement of the ’908 patent, and contributing to the infringement by others of the ’908 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT VI – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,144,568 UNDER 35 U.S.C. § 271(e)(2)

                104.   Plaintiffs incorporate each of the preceding paragraphs 1–103 as if fully set

forth herein.

                105.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’568 patent was an act of infringement of the ’568

patent under 35 U.S.C. § 271(e)(2)(A).

                106.   In its Notice Letter, Lupin did not contest that at least some claims of the

’568 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                107.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’568 patent, either literally or under the doctrine of equivalents.

                108.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

                109.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’568 patent.




                                                 20
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 21 of 63 PageID #: 21



                110.   On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’568 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                111.   On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’568 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’568

patent after approval of Lupin’s ANDA.

                112.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’568 patent, active inducement of infringement of the ’568 patent, and

contribution to the infringement by others of the ’568 patent.

                113.   On information and belief, Lupin has acted with full knowledge of the ’568

patent and without a reasonable basis for believing that it would not be liable for infringing the

’568 patent, actively inducing infringement of the ’568 patent, and contributing to the infringement

by others of the ’568 patent.

                114.   Unless Lupin is enjoined from infringing the ’568 patent, actively inducing

infringement of the ’568 patent, and contributing to the infringement by others of the ’568 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT VII – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,572,887 UNDER 35 U.S.C. § 271(e)(2)

                115.   Plaintiffs incorporate each of the preceding paragraphs 1–114 as if fully set

forth herein.

                116.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s



                                                21
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 22 of 63 PageID #: 22



ANDA Product prior to the expiration of the ’887 patent was an act of infringement of the ’887

patent under 35 U.S.C. § 271(e)(2)(A).

               117.    In its Notice Letter, Lupin did not contest that at least some claims of the

’887 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

               118.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’887 patent, either literally or under the doctrine of equivalents.

               119.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               120.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’887 patent.

               121.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’887 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               122.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’887 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’887

patent after approval of Lupin’s ANDA.




                                                 22
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 23 of 63 PageID #: 23



                123.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’887 patent, active inducement of infringement of the ’887 patent, and

contribution to the infringement by others of the ’887 patent.

                124.   On information and belief, Lupin has acted with full knowledge of the ’887

patent and without a reasonable basis for believing that it would not be liable for infringing the

’887 patent, actively inducing infringement of the ’887 patent, and contributing to the infringement

by others of the ’887 patent.

                125.   Unless Lupin is enjoined from infringing the ’887 patent, actively inducing

infringement of the ’887 patent, and contributing to the infringement by others of the ’887 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                       COUNT VIII – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,597,397 UNDER 35 U.S.C. § 271(e)(2)

                126.   Plaintiffs incorporate each of the preceding paragraphs 1–125 as if fully set

forth herein.

                127.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’397 patent was an act of infringement of the ’397

patent under 35 U.S.C. § 271(e)(2)(A).

                128.   In its Notice Letter, Lupin did not contest that at least some claims of the

’397 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                129.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’397 patent, either literally or under the doctrine of equivalents.



                                                 23
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 24 of 63 PageID #: 24



               130.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               131.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’397 patent.

               132.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’397 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               133.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’397 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’397

patent after approval of Lupin’s ANDA.

               134.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’397 patent, active inducement of infringement of the ’397 patent, and

contribution to the infringement by others of the ’397 patent.

               135.    On information and belief, Lupin has acted with full knowledge of the ’397

patent and without a reasonable basis for believing that it would not be liable for infringing the

’397 patent, actively inducing infringement of the ’397 patent, and contributing to the infringement

by others of the ’397 patent.




                                                24
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 25 of 63 PageID #: 25



                136.   Unless Lupin is enjoined from infringing the ’397 patent, actively inducing

infringement of the ’397 patent, and contributing to the infringement by others of the ’397 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT IX – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,597,398 UNDER 35 U.S.C. § 271(e)(2)

                137.   Plaintiffs incorporate each of the preceding paragraphs 1–136 as if fully set

forth herein.

                138.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’398 patent was an act of infringement of the ’398

patent under 35 U.S.C. § 271(e)(2)(A).

                139.   In its Notice Letter, Lupin did not contest that at least some claims of the

’398 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                140.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’398 patent, either literally or under the doctrine of equivalents.

                141.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

                142.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’398 patent.




                                                 25
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 26 of 63 PageID #: 26



                143.   On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’398 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                144.   On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’398 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’398

patent after approval of Lupin’s ANDA.

                145.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’398 patent, active inducement of infringement of the ’398 patent, and

contribution to the infringement by others of the ’398 patent.

                146.   On information and belief, Lupin has acted with full knowledge of the ’398

patent and without a reasonable basis for believing that it would not be liable for infringing the

’398 patent, actively inducing infringement of the ’398 patent, and contributing to the infringement

by others of the ’398 patent.

                147.   Unless Lupin is enjoined from infringing the ’398 patent, actively inducing

infringement of the ’398 patent, and contributing to the infringement by others of the ’398 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                         COUNT X – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,597,399 UNDER 35 U.S.C. § 271(e)(2)

                148.   Plaintiffs incorporate each of the preceding paragraphs 1–147 as if fully set

forth herein.

                149.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s



                                                26
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 27 of 63 PageID #: 27



ANDA Product prior to the expiration of the ’399 patent was an act of infringement of the ’399

patent under 35 U.S.C. § 271(e)(2)(A).

               150.    In its Notice Letter, Lupin did not contest that at least some claims of the

’399 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

               151.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’399 patent, either literally or under the doctrine of equivalents.

               152.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               153.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’399 patent.

               154.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’399 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               155.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’399 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’399

patent after approval of Lupin’s ANDA.




                                                 27
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 28 of 63 PageID #: 28



                156.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’399 patent, active inducement of infringement of the ’399 patent, and

contribution to the infringement by others of the ’399 patent.

                157.   On information and belief, Lupin has acted with full knowledge of the ’399

patent and without a reasonable basis for believing that it would not be liable for infringing the

’399 patent, actively inducing infringement of the ’399 patent, and contributing to the infringement

by others of the ’399 patent.

                158.   Unless Lupin is enjoined from infringing the ’399 patent, actively inducing

infringement of the ’399 patent, and contributing to the infringement by others of the ’399 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT XI – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,000,021 UNDER 35 U.S.C. § 271(e)(2)

                159.   Plaintiffs incorporate each of the preceding paragraphs 1–158 as if fully set

forth herein.

                160.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’021 patent was an act of infringement of the ’021

patent under 35 U.S.C. § 271(e)(2)(A).

                161.   In its Notice Letter, Lupin did not contest that at least some claims of the

’021 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                162.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’021 patent, either literally or under the doctrine of equivalents.



                                                 28
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 29 of 63 PageID #: 29



               163.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               164.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’021 patent.

               165.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’021 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               166.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’021 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’021

patent after approval of Lupin’s ANDA.

               167.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’021 patent, active inducement of infringement of the ’021 patent, and

contribution to the infringement by others of the ’021 patent.

               168.    On information and belief, Lupin has acted with full knowledge of the ’021

patent and without a reasonable basis for believing that it would not be liable for infringing the

’021 patent, actively inducing infringement of the ’021 patent, and contributing to the infringement

by others of the ’021 patent.




                                                29
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 30 of 63 PageID #: 30



                169.   Unless Lupin is enjoined from infringing the ’021 patent, actively inducing

infringement of the ’021 patent, and contributing to the infringement by others of the ’021 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT XII – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 9,579,384 UNDER 35 U.S.C. § 271(e)(2)

                170.   Plaintiffs incorporate each of the preceding paragraphs 1–169 as if fully set

forth herein.

                171.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’384 patent was an act of infringement of the ’384

patent under 35 U.S.C. § 271(e)(2)(A).

                172.   In its Notice Letter, Lupin did not contest that at least some claims of the

’384 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                173.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’384 patent, either literally or under the doctrine of equivalents.

                174.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

                175.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’384 patent.




                                                 30
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 31 of 63 PageID #: 31



                176.   On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’384 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                177.   On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’384 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’384

patent after approval of Lupin’s ANDA.

                178.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’384 patent, active inducement of infringement of the ’384 patent, and

contribution to the infringement by others of the ’384 patent.

                179.   On information and belief, Lupin has acted with full knowledge of the ’384

patent and without a reasonable basis for believing that it would not be liable for infringing the

’384 patent, actively inducing infringement of the ’384 patent, and contributing to the infringement

by others of the ’384 patent.

                180.   Unless Lupin is enjoined from infringing the ’384 patent, actively inducing

infringement of the ’384 patent, and contributing to the infringement by others of the ’384 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT XIII – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 10,010,533 UNDER 35 U.S.C. § 271(e)(2)

                181.   Plaintiffs incorporate each of the preceding paragraphs 1–180 as if fully set

forth herein.

                182.    Lupin’s submission of Lupin’s ANDA for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of



                                                31
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 32 of 63 PageID #: 32



Lupin’s ANDA Product prior to the expiration of the ’533 patent was an act of infringement of the

’533 patent under 35 U.S.C. § 271(e)(2)(A).

               183.    In its Notice Letter, Lupin did not contest that at least some claims of the

’533 patent, including claim 1, cover Lupin’s ANDA Product.

               184.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’533 patent, either literally or under the doctrine of equivalents.

               185.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               186.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’533 patent.

               187.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’533 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               188.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’533 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’533

patent after approval of Lupin’s ANDA.




                                                 32
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 33 of 63 PageID #: 33



                189.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’533 patent, active inducement of infringement of the ’533 patent, and

contribution to the infringement by others of the ’533 patent.

                190.   On information and belief, Lupin has acted with full knowledge of the ’533

patent and without a reasonable basis for believing that it would not be liable for infringing the

’533 patent, actively inducing infringement of the ’533 patent, and contributing to the infringement

by others of the ’533 patent.

                191.   Unless Lupin is enjoined from infringing the ’533 patent, actively inducing

infringement of the ’533 patent, and contributing to the infringement by others of the ’533 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                        COUNT XIV – INFRINGEMENT BY LUPIN
                OF U.S. PATENT NO. 10,052,385 UNDER 35 U.S.C. § 271(e)(2)

                192.   Plaintiffs incorporate each of the preceding paragraphs 1–191 as if fully set

forth herein.

                193.   Lupin’s submission of Lupin’s ANDA for the purpose of obtaining approval

to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of Lupin’s

ANDA Product prior to the expiration of the ’385 patent was an act of infringement of the ’385

patent under 35 U.S.C. § 271(e)(2)(A).

                194.   In its Notice Letter, Lupin did not contest that at least some claims of the

’385 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                195.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’385 patent, either literally or under the doctrine of equivalents.



                                                 33
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 34 of 63 PageID #: 34



               196.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product immediately

and imminently upon FDA approval of Lupin’s ANDA.

               197.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’385 patent.

               198.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’385 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               199.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’385 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’385

patent after approval of Lupin’s ANDA.

               200.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’385 patent, active inducement of infringement of the ’385 patent, and

contribution to the infringement by others of the ’385 patent.

               201.    On information and belief, Lupin has acted with full knowledge of the ’385

patent and without a reasonable basis for believing that it would not be liable for infringing the

’385 patent, actively inducing infringement of the ’385 patent, and contributing to the infringement

by others of the ’385 patent.




                                                34
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 35 of 63 PageID #: 35



                202.   Unless Lupin is enjoined from infringing the ’385 patent, actively inducing

infringement of the ’385 patent, and contributing to the infringement by others of the ’385 patent,

Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

           COUNT XV – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 8,609,707

                203.   Plaintiffs incorporate each of the preceding paragraphs 1–202 as if fully set

forth herein.

                204.   Lupin has knowledge of the ’707 patent.

                205.   In its Notice Letter, Lupin did not contest that at least some claims of the

’707 patent, including claim 1, cover Lupin’s ANDA Product.

                206.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’707 patent, either literally or under the doctrine of equivalents.

                207.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

                208.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’707 patent.

                209.   On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’707 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                210.   On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’707 patent and that its



                                                 35
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 36 of 63 PageID #: 36



ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’707

patent after approval of Lupin’s ANDA.

               211.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’707 patent, active inducement of infringement of the ’707 patent, and

contribution to the infringement by others of the ’707 patent.

               212.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’707 patent, actively inducing infringement

of the ’707 patent, and contributing to the infringement by others of the ’707 patent.

               213.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’707 patent and whether one or more

claims of the ’707 patent are valid.

               214.    Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’707 patent and that the claims of the ’707 patent are valid.

               215.    Lupin should be enjoined from infringing the ’707 patent, actively inducing

infringement of the ’707 patent, and contributing to the infringement by others of the ’707 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

           COUNT XVI – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,265,831




                                                36
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 37 of 63 PageID #: 37



                216.   Plaintiffs incorporate each of the preceding paragraphs 1–215 as if fully set

forth herein.

                217.   Lupin has knowledge of the ’831 patent.

                218.   In its Notice Letter, Lupin did not contest that at least some claims of the

’831 patent, including claim 1, cover Lupin’s ANDA Product.

                219.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’831 patent, either literally or under the doctrine of equivalents.

                220.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

                221.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’831 patent.

                222.   On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’831 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                223.   On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’831 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’831

patent after approval of Lupin’s ANDA.




                                                 37
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 38 of 63 PageID #: 38



                224.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’831 patent, active inducement of infringement of the ’831 patent, and

contribution to the infringement by others of the ’831 patent.

                225.   On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’831 patent, actively inducing infringement

of the ’831 patent, and contributing to the infringement by others of the ’831 patent.

                226.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’831 patent and whether one or more

claims of the ’831 patent are valid.

                227.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’831 patent and that the claims of the ’831 patent are valid.

                228.   Lupin should be enjoined from infringing the ’831 patent, actively inducing

infringement of the ’831 patent, and contributing to the infringement by others of the ’831 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

          COUNT XVII – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,572,796

                229.   Plaintiffs incorporate each of the preceding paragraphs 1–228 as if fully set

forth herein.

                230.   Lupin has knowledge of the ’796 patent.




                                                38
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 39 of 63 PageID #: 39



               231.    In its Notice Letter, Lupin did not contest that at least some claims of the

’796 patent, including claim 1, cover Lupin’s ANDA Product.

               232.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’796 patent, either literally or under the doctrine of equivalents.

               233.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

               234.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’796 patent.

               235.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’796 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               236.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’796 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’796

patent after approval of Lupin’s ANDA.

               237.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’796 patent, active inducement of infringement of the ’796 patent, and

contribution to the infringement by others of the ’796 patent.




                                                 39
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 40 of 63 PageID #: 40



                238.   On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’796 patent, actively inducing infringement

of the ’796 patent, and contributing to the infringement by others of the ’796 patent.

                239.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’796 patent and whether one or more

claims of the ’796 patent are valid.

                240.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’796 patent and that the claims of the ’796 patent are valid.

                241.   Lupin should be enjoined from infringing the ’796 patent, actively inducing

infringement of the ’796 patent, and contributing to the infringement by others of the ’796 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

          COUNT XVIII – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,572,797

                242.   Plaintiffs incorporate each of the preceding paragraphs 1–241 as if fully set

forth herein.

                243.   Lupin has knowledge of the ’797 patent.

                244.   In its Notice Letter, Lupin did not contest that at least some claims of the

’797 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.




                                                40
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 41 of 63 PageID #: 41



               245.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’797 patent, either literally or under the doctrine of equivalents.

               246.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

               247.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’797 patent.

               248.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’797 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               249.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’797 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’797

patent after approval of Lupin’s ANDA.

               250.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’797 patent, active inducement of infringement of the ’797 patent, and

contribution to the infringement by others of the ’797 patent.

               251.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’797 patent, actively inducing infringement

of the ’797 patent, and contributing to the infringement by others of the ’797 patent.




                                                 41
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 42 of 63 PageID #: 42



                252.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’797 patent and whether one or more

claims of the ’797 patent are valid.

                253.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’797 patent and that the claims of the ’797 patent are valid.

                254.   Lupin should be enjoined from infringing the ’797 patent, actively inducing

infringement of the ’797 patent, and contributing to the infringement by others of the ’797 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

           COUNT XIX – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,034,908

                255.   Plaintiffs incorporate each of the preceding paragraphs 1–254 as if fully set

forth herein.

                256.   Lupin has knowledge of the ’908 patent.

                257.   In its Notice Letter, Lupin did not contest that at least some claims of the

’908 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                258.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’908 patent, either literally or under the doctrine of equivalents.




                                                 42
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 43 of 63 PageID #: 43



               259.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

               260.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’908 patent.

               261.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’908 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               262.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’908 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’908

patent after approval of Lupin’s ANDA.

               263.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’908 patent, active inducement of infringement of the ’908 patent, and

contribution to the infringement by others of the ’908 patent.

               264.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’908 patent, actively inducing infringement

of the ’908 patent, and contributing to the infringement by others of the ’908 patent.

               265.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according




                                                43
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 44 of 63 PageID #: 44



to Lupin’s ANDA will infringe one or more claims of the ’908 patent and whether one or more

claims of the ’908 patent are valid.

                266.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’908 patent and that the claims of the ’908 patent are valid.

                267.   Lupin should be enjoined from infringing the ’908 patent, actively inducing

infringement of the ’908 patent, and contributing to the infringement by others of the ’908 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

           COUNT XX – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,144,568

                268.   Plaintiffs incorporate each of the preceding paragraphs 1–267 as if fully set

forth herein.

                269.   Lupin has knowledge of the ’568 patent.

                270.   In its Notice Letter, Lupin did not contest that at least some claims of the

’568 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                271.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’568 patent, either literally or under the doctrine of equivalents.

                272.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.




                                                 44
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 45 of 63 PageID #: 45



               273.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’568 patent.

               274.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’568 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               275.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’568 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’568

patent after approval of Lupin’s ANDA.

               276.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’568 patent, active inducement of infringement of the ’568 patent, and

contribution to the infringement by others of the ’568 patent.

               277.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’568 patent, actively inducing infringement

of the ’568 patent, and contributing to the infringement by others of the ’568 patent.

               278.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’568 patent and whether one or more

claims of the ’568 patent are valid.




                                                45
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 46 of 63 PageID #: 46



                279.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’568 patent and that the claims of the ’568 patent are valid.

                280.   Lupin should be enjoined from infringing the ’568 patent, actively inducing

infringement of the ’568 patent, and contributing to the infringement by others of the ’568 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

           COUNT XXI – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,572,887

                281.   Plaintiffs incorporate each of the preceding paragraphs 1–280 as if fully set

forth herein.

                282.   Lupin has knowledge of the ’887 patent.

                283.   In its Notice Letter, Lupin did not contest that at least some claims of the

’887 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                284.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’887 patent, either literally or under the doctrine of equivalents.

                285.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

                286.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’887 patent.



                                                 46
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 47 of 63 PageID #: 47



               287.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’887 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               288.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’887 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’887

patent after approval of Lupin’s ANDA.

               289.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’887 patent, active inducement of infringement of the ’887 patent, and

contribution to the infringement by others of the ’887 patent.

               290.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’887 patent, actively inducing infringement

of the ’887 patent, and contributing to the infringement by others of the ’887 patent.

               291.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’887 patent and whether one or more

claims of the ’887 patent are valid.

               292.    Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’887 patent and that the claims of the ’887 patent are valid.




                                                47
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 48 of 63 PageID #: 48



                293.   Lupin should be enjoined from infringing the ’887 patent, actively inducing

infringement of the ’887 patent, and contributing to the infringement by others of the ’887 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

          COUNT XXII – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,597,397

                294.   Plaintiffs incorporate each of the preceding paragraphs 1–293 as if fully set

forth herein.

                295.   Lupin has knowledge of the ’397 patent.

                296.   In its Notice Letter, Lupin did not contest that at least some claims of the

’397 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                297.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’397 patent, either literally or under the doctrine of equivalents.

                298.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

                299.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’397 patent.

                300.   On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’397 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.




                                                 48
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 49 of 63 PageID #: 49



               301.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’397 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’397

patent after approval of Lupin’s ANDA.

               302.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’397 patent, active inducement of infringement of the ’397 patent, and

contribution to the infringement by others of the ’397 patent.

               303.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’397 patent, actively inducing infringement

of the ’397 patent, and contributing to the infringement by others of the ’397 patent.

               304.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’397 patent and whether one or more

claims of the ’397 patent are valid.

               305.    Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’397 patent and that the claims of the ’397 patent are valid.

               306.    Lupin should be enjoined from infringing the ’397 patent, actively inducing

infringement of the ’397 patent, and contributing to the infringement by others of the ’397 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.




                                                49
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 50 of 63 PageID #: 50



          COUNT XXIII – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,597,398

                307.   Plaintiffs incorporate each of the preceding paragraphs 1–306 as if fully set

forth herein.

                308.   Lupin has knowledge of the ’398 patent.

                309.   In its Notice Letter, Lupin did not contest that at least some claims of the

’398 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                310.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’398 patent, either literally or under the doctrine of equivalents.

                311.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

                312.   On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’398 patent.

                313.   On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’398 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

                314.   On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’398 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On




                                                 50
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 51 of 63 PageID #: 51



information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’398

patent after approval of Lupin’s ANDA.

                315.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’398 patent, active inducement of infringement of the ’398 patent, and

contribution to the infringement by others of the ’398 patent.

                316.   On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’398 patent, actively inducing infringement

of the ’398 patent, and contributing to the infringement by others of the ’398 patent.

                317.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’398 patent and whether one or more

claims of the ’398 patent are valid.

                318.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’398 patent and that the claims of the ’398 patent are valid.

                319.   Lupin should be enjoined from infringing the ’398 patent, actively inducing

infringement of the ’398 patent, and contributing to the infringement by others of the ’398 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

          COUNT XXIV – DECLARATORY JUDGMENT OF INFRINGEMENT
                    BY LUPIN OF U.S. PATENT NO. 9,597,399

                320.   Plaintiffs incorporate each of the preceding paragraphs 1–319 as if fully set

forth herein.



                                                51
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 52 of 63 PageID #: 52



               321.    Lupin has knowledge of the ’399 patent.

               322.    In its Notice Letter, Lupin did not contest that at least some claims of the

’399 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

               323.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’399 patent, either literally or under the doctrine of equivalents.

               324.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

               325.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’399 patent.

               326.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’399 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               327.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’399 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’399

patent after approval of Lupin’s ANDA.




                                                 52
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 53 of 63 PageID #: 53



                328.   The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’399 patent, active inducement of infringement of the ’399 patent, and

contribution to the infringement by others of the ’399 patent.

                329.   On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’399 patent, actively inducing infringement

of the ’399 patent, and contributing to the infringement by others of the ’399 patent.

                330.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’399 patent and whether one or more

claims of the ’399 patent are valid.

                331.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’399 patent and that the claims of the ’399 patent are valid.

                332.   Lupin should be enjoined from infringing the ’399 patent, actively inducing

infringement of the ’399 patent, and contributing to the infringement by others of the ’399 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

          COUNT XXV – DECLARATORY JUDGMENT OF INFRINGEMENT
                   BY LUPIN OF U.S. PATENT NO. 9,000,021

                333.   Plaintiffs incorporate each of the preceding paragraphs 1–332 as if fully set

forth herein.

                334.   Lupin has knowledge of the ’021 patent.




                                                53
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 54 of 63 PageID #: 54



               335.    In its Notice Letter, Lupin did not contest that at least some claims of the

’021 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

               336.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’021 patent, either literally or under the doctrine of equivalents.

               337.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

               338.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’021 patent.

               339.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’021 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               340.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’021 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’021

patent after approval of Lupin’s ANDA.

               341.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’021 patent, active inducement of infringement of the ’021 patent, and

contribution to the infringement by others of the ’021 patent.




                                                 54
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 55 of 63 PageID #: 55



                342.   On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’021 patent, actively inducing infringement

of the ’021 patent, and contributing to the infringement by others of the ’021 patent.

                343.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’021 patent and whether one or more

claims of the ’021 patent are valid.

                344.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’021 patent and that the claims of the ’021 patent are valid.

                345.   Lupin should be enjoined from infringing the ’021 patent, actively inducing

infringement of the ’021 patent, and contributing to the infringement by others of the ’021 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

          COUNT XXVI – DECLARATORY JUDGMENT OF INFRINGEMENT
                   BY LUPIN OF U.S. PATENT NO. 9,579,384

                346.   Plaintiffs incorporate each of the preceding paragraphs 1–345 as if fully set

forth herein.

                347.   Lupin has knowledge of the ’384 patent.

                348.   In its Notice Letter, Lupin did not contest that at least some claims of the

’384 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.




                                                55
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 56 of 63 PageID #: 56



               349.    On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’384 patent, either literally or under the doctrine of equivalents.

               350.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

               351.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’384 patent.

               352.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’384 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               353.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’384 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’384

patent after approval of Lupin’s ANDA.

               354.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’384 patent, active inducement of infringement of the ’384 patent, and

contribution to the infringement by others of the ’384 patent.

               355.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’384 patent, actively inducing infringement

of the ’384 patent, and contributing to the infringement by others of the ’384 patent.




                                                 56
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 57 of 63 PageID #: 57



                356.   Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’384 patent and whether one or more

claims of the ’384 patent are valid.

                357.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’384 patent and that the claims of the ’384 patent are valid.

                358.   Lupin should be enjoined from infringing the ’384 patent, actively inducing

infringement of the ’384 patent, and contributing to the infringement by others of the ’384 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

         COUNT XXVII – DECLARATORY JUDGMENT OF INFRINGEMENT
                  BY LUPIN OF U.S. PATENT NO. 10,010,533

                359.   Plaintiffs incorporate each of the preceding paragraphs 1–358 as if fully set

forth herein.

                360.   Lupin has knowledge of the ’533 patent.

                361.   In its Notice Letter, Lupin did not contest that at least some claims of the

’533 patent, including claim 1, cover Lupin’s ANDA Product.

                362.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’533 patent, either literally or under the doctrine of equivalents.




                                                 57
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 58 of 63 PageID #: 58



               363.    On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.

               364.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’533 patent.

               365.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’533 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               366.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’533 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’533

patent after approval of Lupin’s ANDA.

               367.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’533 patent, active inducement of infringement of the ’533 patent, and

contribution to the infringement by others of the ’533 patent.

               368.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’533 patent, actively inducing infringement

of the ’533 patent, and contributing to the infringement by others of the ’533 patent.

               369.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according




                                                58
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 59 of 63 PageID #: 59



to Lupin’s ANDA will infringe one or more claims of the ’533 patent and whether one or more

claims of the ’533 patent are valid.

                370.   Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’533 patent and that the claims of the ’533 patent are valid.

                371.   Lupin should be enjoined from infringing the ’533 patent, actively inducing

infringement of the ’533 patent, and contributing to the infringement by others of the ’533 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

         COUNT XXVIII – DECLARATORY JUDGMENT OF INFRINGEMENT
                  BY LUPIN OF U.S. PATENT NO. 10,052,385

                372.   Plaintiffs incorporate each of the preceding paragraphs 1–371 as if fully set

forth herein.

                373.   Lupin has knowledge of the ’385 patent.

                374.   In its Notice Letter, Lupin did not contest that at least some claims of the

’385 patent, including claim 1, cover the use of Lupin’s ANDA Product as directed by Lupin’s

proposed labeling.

                375.   On information and belief, the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Lupin’s ANDA Product would infringe one or more

claims of the ’385 patent, either literally or under the doctrine of equivalents.

                376.   On information and belief, Lupin will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Lupin’s ANDA Product with its

proposed labeling upon FDA approval of Lupin’s ANDA.




                                                 59
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 60 of 63 PageID #: 60



               377.    On information and belief, the use of Lupin’s ANDA Product in accordance

with and as directed by Lupin’s proposed labeling for that product would infringe one or more

claims of the ’385 patent.

               378.    On information and belief, Lupin plans and intends to, and will, actively

induce infringement of the ’385 patent when Lupin’s ANDA is approved, and plans and intends

to, and will, do so after approval.

               379.    On information and belief, Lupin knows that its ANDA Product and its

proposed labeling are especially made or adapted for use in infringing the ’533 patent and that its

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use. On

information and belief, Lupin plans and intends to, and will, contribute to infringement of the ’385

patent after approval of Lupin’s ANDA.

               380.    The foregoing actions by Lupin constitute and/or will constitute

infringement of the ’533 patent, active inducement of infringement of the ’385 patent, and

contribution to the infringement by others of the ’385 patent.

               381.    On information and belief, Lupin has acted without a reasonable basis for

believing that it would not be liable for infringing the ’385 patent, actively inducing infringement

of the ’385 patent, and contributing to the infringement by others of the ’385 patent.

               382.    Accordingly, there is a real, substantial, and continuing case or controversy

between Plaintiffs and Lupin regarding whether Lupin’s manufacture, use, sale, offer for sale, or

importation into the United States of Lupin’s ANDA Product with its proposed labeling according

to Lupin’s ANDA will infringe one or more claims of the ’385 patent and whether one or more

claims of the ’385 patent are valid.




                                                60
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 61 of 63 PageID #: 61



               383.    Plaintiffs should be granted a declaratory judgment that the making, using,

sale, offer for sale, and importation into the United States of Lupin’s ANDA Product with its

proposed labeling would infringe, actively induce the infringement of, and contribute to the

infringement by others of the ’385 patent and that the claims of the ’385 patent are valid.

               384.    Lupin should be enjoined from infringing the ’385 patent, actively inducing

infringement of the ’385 patent, and contributing to the infringement by others of the ’385 patent;

otherwise Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs request the following relief:

               (a)     A judgment that Lupin has infringed, will infringe, and will induce and

contribute to infringement of the ’707, ’831, ’796, ’797, ’908, ’568, ’887, ’397, ’398, ’399, ’021,

’384, ’533, and ’385 patents (the “Patents-in-Suit”).

               (b)     A judgment that the Patents-in-Suit are valid and enforceable;

               (c)     A judgment pursuant to, inter alia, 35 U.S.C. § 271(e)(4)(A) ordering that

the effective date of any FDA approval for Lupin to make, use, offer for sale, sell, market,

distribute, or import Lupin’s ANDA Product, or any product or compound the making, using,

offering for sale, sale, marketing, distribution, or importation of which infringes the Patents-in-

Suit, be not earlier than the latest of the expiration dates of the Patents-in-Suit, inclusive of any

extension(s) and additional period(s) of exclusivity;

               (d)     A preliminary and permanent injunction pursuant to, among other things,

35 U.S.C. §§ 271(e)(4)(B) and 283 enjoining Lupin, its officers, agents, servants, employees and

attorneys, and all persons acting in concert with them, from making, using, selling, offering for

sale, marketing, distributing, or importing Lupin’s ANDA Product, or any product the making,




                                                 61
 Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 62 of 63 PageID #: 62



using, offering for sale, sale, marketing, distribution, or importation of which infringes the Patents-

in-Suit, or the inducement of or the contribution to any of the foregoing, prior to the latest of the

expiration dates of the Patents-in-Suit, inclusive of any extension(s) and additional period(s) of

exclusivity;

               (e)     A judgment declaring that making, using, selling, offering for sale,

marketing, distributing, or importing Lupin’s ANDA Product, or any product or compound the

making, using, offering for sale, sale, marketing, distribution, or importation of which infringes

the Patents-in-Suit, prior to the expiration date of the Patents-in-Suit, respectively, will infringe,

actively induce infringement of, and/or contribute to the infringement by others of the Patents-in-

Suit;

               (f)     An award of Plaintiffs’ damages or other monetary relief to compensate

Plaintiffs if Lupin engages in the manufacture, use, offer for sale, sale, marketing, distribution, or

importation of Lupin’s ANDA Product, or any product the making, using, offering for sale, sale,

marketing, distribution, or importation of which infringes the Patents-in-Suit, or the inducement

of or the contribution to any of the foregoing, prior to the latest of the expiration dates of the

Patents-in-Suit, inclusive of any extension(s) and additional period(s) of exclusivity, in accordance

with 35 U.S.C. § 271(e)(4)(C);

               (g)     A declaration that this case is an exceptional case and an award of attorneys’

fees pursuant to 35 U.S.C. § 285;

               (h)     An award of Plaintiffs’ costs and expenses in this action; and

               (i)     Such further and other relief as this Court may deem just and proper.




                                                  62
Case 1:19-cv-01251-CFC Document 1 Filed 07/02/19 Page 63 of 63 PageID #: 63



                                                 /s/ Karen E. Keller
                                                 John W. Shaw (No. 3362)
                                                 Karen E. Keller (No. 4489)
                                                 Nathan R. Hoeschen (No. 6232)
                                                 SHAW KELLER LLP
                                                 I.M. Pei Building
OF COUNSEL:                                      1105 North Market Street, 12th Floor
David I. Berl                                    Wilmington, DE 19801
Adam D. Harber                                   (302) 298-0700
Shaun P. Mahaffy                                 jshaw@shawkeller.com
Ben V. Picozzi                                   kkeller@shawkeller.com
Elise M. Baumgarten                              nhoeschen@shawkeller.com
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.                         Attorneys for Teva Pharmaceuticals
Washington, DC 20005                             International GmbH, Cephalon, Inc., and
(202) 434-5000                                   Eagle Pharmaceuticals, Inc.

Attorneys for Teva Pharmaceuticals
International GmbH and Cephalon, Inc.

OF COUNSEL:
Daniel G. Brown
Michelle L. Ernst
LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022
(212) 906-1200
Kenneth G. Schuler
Marc N. Zubick
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
(312) 876-7700

Attorneys for Eagle Pharmaceuticals, Inc.

Dated: July 2, 2019




                                            63
